No.    91-626

             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                     1992



VLADIMIR JACILDO,
            Plaintiff and Respondent,
     -vs-
JOHN McFADDEN,
            Defendant and Appellant.



APPEAL FROM:      District Court of the Thirteenth Judicial District,
                  In and for the County of Yellowstone,
                  The Honorable Russell K. Fillner, Judge presiding.


COUNSEL OF RECORD:
            For Appellant:
                  Lloyd E.    Hartford, Attorney        at Law, Billings,
                  Montana.
            For Respondent:
                  Joan E. Cook, Miller      &   Cook, Great Falls, Montana.
                       ,..
                                 Submitted on briefs:         April   24,   1992

            MAY 2 8 1992                           Decided:   May 2 8 , 1 9 9 2
Filed:
Chief Justice J. A. Turnage delivered the Opinion of the Court.
     The District Court for the Thirteenth Judicial District,
Yellowstone County, denied the motion of defendant John McFadden
that Rule 11, M.R.Civ.P.,   sanctions be imposed against plaintiff
Vladimir Jacildo and his attorney.   McFadden appeals.   We affirm.
     The issue is whether the District Court erred in refusing to
impose Rule 11 sanctions.
     Vladimir Jacildo filed this action in January 1990 to recover
damages for injuries he suffered while participating in a karate
tournament in Billings, Montana, in October 1989.   John McFadden
was one of several defendants named.   In June 1991, the District
Court granted McFaddents motion for summary judgment on grounds
that McFadden, an agent of the corporation which sponsored the
karate tournament, was not a proper party and that Jacildo had
signed a liability waiver which released McFadden and the corpora-
tion from liability for ordinary negligence.
     Jacildo moved to obtain leave to file an amended complaint
naming additional defendants.    His motion was denied.    He then
moved for reconsideration, under Rule 59(g), M.R.Civ.P.,    of the
ruling on the motion to amend the complaint and the summary
judgment for McFadden. The motion for reconsideration was also
denied.
     In September 1991, McFadden filed his motion for Rule 11
sanctions.   After briefs were filed by both parties, the court
denied the motion without comment.      In October 1991, Jacildo and
the remaining defendant agreed to a settlement and the action was
dismissed with prejudice.    Following that final disposition of the
case, McFadden appealed.
     Rule 11, M.R.Civ.P., provides in pertinent part
     Every pleading, motion, or other paper of a party
     represented by an attorney shall be signed by at least
     one attorney of record in the attorney's individual name,
     whose address shall be stated.     ...The signature of an
     attorney or party constitutes a certificate by the signer
     that the signer has read the pleading, motion, or other
     paper; that to the best of the signer's knowledge,
     information, and belief formed after reasonable inquiry
     it is well grounded in fact and is warranted by existing
     law or a good faith argument for the extension, modifica-
     tion, or reversal of existing law, and that it is not
     interposed for any improper purpose, such as to harass or
     to cause unnecessary delay or needless increase in the
     cost of litigation.    ...If a pleading, motion, or other
     paper is signed in violation of this rule, the court,
     upon motion or upon its own initiative, shall impose upon
     the person who signed it, a represented party, or both,
     an appropriate sanction, which may include an order to
     pay to the other party or parties the amount of the
     reasonable expenses incurred because of the filing of the
     pleading, motion, or other paper, including a reasonable
     attorney's fee.
Both Jacildo and his attorney signed the complaint filed in this
case.
     This Court has adopted the view that to satisfy Rule 11,
M.R.Civ.P., a party need not be correct in his view of the law, but
the party must have a good faith argument for his or her view of
what the law is or should be.     Bee Broadcasting Associates v. Reier
(1989), 236 Mont. 275, 277-78, 769 P.2d 709, 710. The granting of
a motion to dismiss is not dispositive of the issue of sanctions
and the decision to order sanctions in a given case rests within
the sound discretion of the district court. Bee Broadcastinq, 769
P.2d at 711.
    McFadden argues that the facts do not support the claim that
he owed Jacildo a duty of care which he breached, proximately
causing Jacildo's injuries, or that Jacildo suffered out-of-pocket
damages.   McFadden also contends that a reasonable investigation
should have disclosed that the liability waiver signed by Jacildo
was legally enforceable and precluded the cause of action against
McFadden and the corporation.
     Jacildo maintains, as he did before the District Court, that
his investigation prior to filing the complaint indicated that
McFadden acted individually to arrange the karate tournament.     He
points out that under 5 5 27-1-307 and -308, MCA, tort damages may
be recovered for expenses paid by medical insurance.       Jacildo's
attorney submitted affidavits describing her legal and factual
investigation prior to filing the complaint. She cites an Illinois
case which she argues supports the view that Montana law should be
modified so that the liability waiver Jacildo signed could be
avoided if a jury found negligence on the part of the defendants.
     McFadden also contends that Jacildo's Rule 59 (g), M.R. Civ. P.,
motion to reconsider the summary judgment restated the same theory
previously rejected by the District Court, was premature, and
protracted this litigation. When Jacildo filed the motion, he set
forth two supporting arguments not previously briefed.   There is no
evidence that Jacildo's pleadings were interposed for an improper
purpose.
    We conclude that Jacildo has presented a good faith argument
supporting his position. We therefore hold that the District Court
did not abuse its discretion in refusing to allow sanctions.
     Af finned.




We concur: